   

Exhibit 10.40

 

November 20, 2015

 

MajescoMastek Inc.

105 Fieldcrest Avenue, Suite #208

Edison, New Jersey 08837

 

Attn: Vice President, Finance

 

Subject:Extension of that certain Credit Facility Agreement dated as of March
25, 2011 by and between MajescoMastek Inc. (the “Borrower”) and ICICI Bank
Limited, New York Branch (the “Bank”) (as such agreement has been amended,
restated, extended or otherwise modified from time to time, the “Credit Facility
Agreement”)

 

We refer to the above-captioned Credit Facility Agreement. Capitalized terms
used in this Extension Letter and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Facility Agreement.

 

Subject to the conditions set forth below, the Bank hereby exercises its sole
and absolute discretion under Section 3.03(d) of the Credit Facility Agreement
to extend the Revolving Credit Loan Termination Date to February 11, 2016.

 

By executing this Extension Letter the Borrower:

1.Agrees to the extension of the Revolving Credit Loan Termination Date to
February 11, 2016;

2.Acknowledges and agrees that the Credit Facility Agreement shall continue to
be and shall remain unchanged and in full force and effect in accordance with
its terms except as expressly amended hereby;

3.Repeats the Representations and Warranties in the Credit Facility Agreement;
and

4.Confirms that an Event of Default as defined in the Credit Facility Agreement
has not occurred or, if an Event of Default has occurred, it is not continuing.

 

The extension of the Revolving Credit Facility Agreement contemplated herein
shall be effective only upon (1) receipt by the Bank of the attached signature
page duly executed by the Borrower and (2) receipt by the Bank from the Borrower
of a processing fee in the amount of $6,250.00.

 

This Extension Letter shall be governed by the laws of the State of New York.

 

[Remainder of page left blank intentionally - Signature page follows]

 

 

 

 

Please confirm your agreement with the foregoing terms by signing in the spaces
provided below.

 

Very truly yours,

 

ICICI BANK LIMITED, NEW YORK BRANCH, as Bank

 

By: /s/ Akashdeep Sarpal     Name: Akashdeep Sarpal     Title:   Country Head -
USA ICICI Bank Limited  

 

We agree to the foregoing:

 

MAJESCOMASTEK INC., as Borrower

 

By: /s/ KETAN MEHTA     Name: KETAN MEHTA     Title: CEO  

 

[Signature Page to Extension Letter]

 



 

 